Citation Nr: 1400861	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-41 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental disability for purposes of establishing eligibility for VA outpatient dental treatment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a dental condition.

As support for his claim, the Veteran testified at a Travel Board hearing in January 2012 before the undersigned.  A copy of the hearing transcript has been associated with the claims file.

In September 2012, the Board issued a decision denying the Veteran's claim for service connection for dental trauma for compensation purposes.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In an August 2013 memorandum decision, the Court affirmed the Board's denial of the claim for service connection for dental trauma for compensation purposes.  The Court then modified the Board's remand to include the issue of entitlement to service connection for dental trauma for VA outpatient dental treatment purposes only.  This issue was then remanded to the Board for the Board to remand the issue to the RO. 

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the issue can be properly adjudicated.  

The Veteran's claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  In accordance with the Court's Memorandum, the Veteran's request for dental treatment was not a separate claim newly raised before the Board.  See October 2009 Substantive Appeal of all issues listed in the August 2009 Statement of the Case (SOC); August 2009 SOC denying service connection for "dental condition;" Notice of Disagreement (NOD) with the issue of "dental;" see also Mays v. Brown, 5 Vet. App. 302, 306 (1993) (remanding a claim for dental disability for compensation purposes, where a claim for dental disability for VA outpatient treatment purposes was on appeal, because a previously filed claim for "Dental" "clearly constituted a claim for service-connected disability compensation for a dental disability under 38 C.F.R. § 4.150"); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction his [  ] condition, whatever that is, causes him").  Accordingly, the Board has jurisdiction over the claim of entitlement to service connection for dental trauma for VA outpatient dental treatment purposes only.  The issue of entitlement to service connection for dental trauma for compensation purposes has already been addressed and is no longer on appeal.  However, regarding the treatment claim, to date, the RO has not adjudicated this issue in the first instance.  Upon remand, this must be accomplished.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to service connection for a dental disability for purposes of establishing eligibility for VA outpatient dental treatment only.  Complete all necessary development and provide all requisite notice.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


